EXHIBIT 10.7

 

MONACO COACH CORPORATION

1993 STOCK PLAN

RESTRICTED STOCK UNIT

AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is effective as of (Date) (the
“Date of Grant”), between MONACO COACH CORPORATION (hereinafter called the
“Company”) and (NAME) (hereinafter called the “Participant”).  Unless otherwise
defined herein, the terms defined in the amended and restated 1993 Stock Plan
(the “Plan”) will have the same defined meanings in this Agreement.

 


1.                                       AWARD GRANT.  THE COMPANY HEREBY AWARDS
TO PARTICIPANT (   #  ) RESTRICTED STOCK UNITS UNDER THE PLAN.  EACH RESTRICTED
STOCK UNIT REPRESENTS A VALUE EQUAL TO THE FAIR MARKET OF A SHARE ON THE DATE
THAT IT VESTS.  PRIOR TO ACTUAL PAYMENT OF ANY VESTED RESTRICTED STOCK UNITS,
SUCH RESTRICTED STOCK UNIT WILL REPRESENT AN UNSECURED OBLIGATION OF THE
COMPANY, PAYABLE (IF AT ALL) ONLY FROM THE GENERAL ASSETS OF THE COMPANY.


 


2.                                       OBLIGATION TO PAY.  SUBJECT TO ANY
ACCELERATION PROVISIONS SET FORTH HEREIN OR IN THE PLAN, [INSERT VESTING
SCHEDULE].


 


3.                                       PAYMENT AFTER VESTING.  ANY RESTRICTED
STOCK UNITS THAT VEST IN ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT
(OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) IN WHOLE SHARES,
SUBJECT TO PARTICIPANT SATISFYING ANY APPLICABLE TAX WITHHOLDING OBLIGATIONS AS
SET FORTH IN SECTION 8.  NOTWITHSTANDING THE FOREGOING SENTENCE, TO THE EXTENT
NECESSARY TO AVOID THE IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION
UNDER SECTION 409A OF THE CODE PRIOR TO OR UPON THE ACTUAL PAYMENT OF SHARES
PURSUANT TO THIS AWARD OF RESTRICTED STOCK UNITS, ANY RESTRICTED STOCK UNITS
THAT VEST IN ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT (OR IN THE
EVENT OF PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) NO EARLIER THAN SIX
(6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF PARTICIPANT’S TERMINATION OF
EMPLOYMENT WITH THE COMPANY (OR ANY AFFILIATE), SUBJECT TO SECTION 8.  THE
PARTICIPANT WILL NOT BE REQUIRED TO MAKE ANY ADDITIONAL MONETARY PAYMENT (OTHER
THAN APPLICABLE TAX WITHHOLDING, IF ANY) UPON SETTLEMENT OF THE AWARD. 


 


4.                                       PAYMENTS AFTER DEATH.  ANY DISTRIBUTION
OR DELIVERY TO BE MADE TO PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT
IS THEN DECEASED, BE MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S
ESTATE.  ANY SUCH TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF
HIS OR HER STATUS AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO
ESTABLISH THE VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR
REGULATIONS PERTAINING TO SAID TRANSFER.


 


5.                                       RIGHTS AS STOCKHOLDER.  EXCEPT AS SET
FORTH IN SECTION 4, NEITHER PARTICIPANT NOR ANY PERSON CLAIMING UNDER OR THROUGH
PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE
COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER, UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED, RECORDED ON THE
RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO
PARTICIPANT.


 


6.                                       DIVIDEND EQUIVALENT RIGHTS.  IN THE
EVENT CASH DIVIDENDS ARE PAID WITH RESPECT TO COMMON STOCK ON AND AFTER THE DATE
OF GRANT AND BEFORE THE SETTLEMENT OF THE AWARD PURSUANT TO SECTION 3, ON THE
DATE THIS AWARD IS SETTLED UPON VESTING OF RESTRICTED STOCK UNITS PURSUANT TO
SECTION 3, PARTICIPANT WILL ALSO RECEIVE AN AMOUNT OF CASH EQUAL TO THE PER
SHARE AMOUNT OF CASH DIVIDENDS SO PAID ON OR AFTER THE DATE OF

 

--------------------------------------------------------------------------------


 


GRANT AND BEFORE SETTLEMENT MULTIPLIED BY THE NUMBER OF SHARES ACTUALLY
DELIVERABLE UPON SETTLEMENT OF THIS AWARD.


 


7.                                       EFFECT ON EMPLOYMENT.  PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT
TO SECTION 2 HEREOF IS EARNED ONLY BY PARTICIPANT CONTINUING TO BE AN EMPLOYEE
THROUGH THE APPLICABLE VESTING DATES (AND NOT THROUGH THE ACT OF BEING HIRED OR
ACQUIRING SHARES HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
PARTICIPANT CONTINUING TO BE AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE AFFILIATE EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT AS
AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


8.                                       TAX WITHHOLDING.  NOTWITHSTANDING ANY
CONTRARY PROVISION OF THIS AGREEMENT, NO CERTIFICATE REPRESENTING THE SHARES
WILL BE ISSUED TO PARTICIPANT AND NO CASH WILL BE PAID PURSUANT TO SECTION 6,
UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE ADMINISTRATOR)
WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF INCOME,
EMPLOYMENT AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH
RESPECT TO SUCH SHARES SO ISSUABLE AND/OR CASH TO BE PAID.  ALL INCOME,
EMPLOYMENT AND OTHER TAXES RELATED TO THIS RESTRICTED STOCK UNIT AWARD AND ANY
SHARES OR CASH DELIVERED IN PAYMENT THEREOF ARE THE SOLE RESPONSIBILITY OF
PARTICIPANT.  ANY CASH PAYMENTS TO BE MADE PURSUANT TO SECTION 6 HEREOF WILL BE
REDUCED TO SATISFY ANY APPLICABLE TAX WITHHOLDING REQUIREMENTS WITH RESPECT TO
SUCH AMOUNTS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION AND PURSUANT TO SUCH
PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT PARTICIPANT TO
SATISFY SUCH TAX WITHHOLDING OBLIGATION WITH RESPECT TO SHARES ISSUABLE
HEREUNDER, IN WHOLE OR IN PART BY ONE OR MORE OF THE FOLLOWING (WITHOUT
LIMITATION): (A) PAYING CASH, (B) ELECTING TO HAVE THE COMPANY WITHHOLD
OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY ALREADY VESTED AND OWNED
SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT  REQUIRED TO BE WITHHELD,
OR (D) SELLING A SUFFICIENT NUMBER OF SUCH SHARES OTHERWISE DELIVERABLE TO
PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY MAY DETERMINE IN ITS SOLE
DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT REQUIRED
TO BE WITHHELD.  THE COMPANY, IN ITS SOLE DISCRETION, MAY USE ANY CASH AMOUNTS
THAT ARE TO BE PAID PURSUANT TO SECTION 6 TO SATISFY ANY TAX WITHHOLDING
OTHERWISE DUE WITH RESPECT TO THE ISSUANCE OF SHARES PURSUANT TO THE THIS
RESTRICTED STOCK UNIT AWARD.  IF PARTICIPANT FAILS TO MAKE SATISFACTORY
ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS
HEREUNDER AT THE TIME ANY APPLICABLE RESTRICTED STOCK UNITS OTHERWISE ARE
SCHEDULED TO VEST PURSUANT TO SECTION 2, PARTICIPANT WILL PERMANENTLY FORFEIT
SUCH RESTRICTED STOCK UNITS AND THE RIGHT TO RECEIVE ANY SHARES WITH RESPECT
THERETO AND SUCH RESTRICTED STOCK UNITS WILL BE RETURNED TO THE COMPANY AT NO
COST TO THE COMPANY.


 


9.                                       ADDITIONAL CONDITIONS TO ISSUANCE OF
STOCK.  IF AT ANY TIME THE COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE
LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES UPON ANY SECURITIES
EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY
GOVERNMENTAL REGULATORY AUTHORITY IS NECESSARY OR DESIRABLE AS A CONDITION TO
THE ISSUANCE OF SHARES TO PARTICIPANT (OR HIS ESTATE), SUCH ISSUANCE WILL NOT
OCCUR UNLESS AND UNTIL SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT OR
APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  WHERE THE COMPANY DETERMINES THAT THE DELIVERY OF
THE PAYMENT OF ANY SHARES WILL VIOLATE FEDERAL SECURITIES LAWS OR OTHER
APPLICABLE LAWS, THE COMPANY WILL DEFER DELIVERY UNTIL THE EARLIEST DATE AT
WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE DELIVERY OF SHARES WILL NO
LONGER CAUSE SUCH VIOLATION.  THE COMPANY WILL MAKE ALL REASONABLE EFFORTS TO
MEET THE REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR SECURITIES EXCHANGE
AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH GOVERNMENTAL AUTHORITY.

 

--------------------------------------------------------------------------------


 


10.                                 RESTRICTIONS ON SALE OF SECURITIES.  SUBJECT
TO SECTION 9, THE SHARES ISSUED AS PAYMENT FOR VESTED RESTRICTED STOCK UNITS
AWARDED UNDER THIS AGREEMENT WILL BE REGISTERED UNDER THE FEDERAL SECURITIES
LAWS AND WILL BE FREELY TRADABLE UPON RECEIPT.  HOWEVER, PARTICIPANT’S
SUBSEQUENT SALE OF THE SHARES WILL BE SUBJECT TO ANY MARKET BLACKOUT-PERIOD THAT
MAY BE IMPOSED BY THE COMPANY AND MUST COMPLY WITH THE COMPANY’S INSIDER TRADING
POLICIES, AND ANY OTHER APPLICABLE SECURITIES LAWS.


 


11.                                 SUCCESSORS.  SUBJECT TO THE LIMITATION ON
THE TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


12.                                 ADDRESS FOR NOTICES.  ANY NOTICE TO BE GIVEN
TO THE COMPANY UNDER THE TERMS OF THIS AGREEMENT WILL BE ADDRESSED TO THE
COMPANY, IN CARE OF IT SECRETARY AT MONACO COACH CORPORATION, 91320 COBURG
INDUSTRIAL WAY, COBURG, OREGON 97408, OR AT SUCH OTHER ADDRESS AS THE COMPANY
MAY HEREAFTER DESIGNATE IN WRITING.


 


13.                                 TRANSFERABILITY.  EXCEPT TO THE LIMITED
EXTENT PROVIDED IN SECTION 4, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED
HEREBY WILL NOT BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY
(WHETHER BY OPERATION OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER
EXECUTION, ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR
PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION,
ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES
CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.


 


14.                                 PLAN GOVERNS.  THIS AGREEMENT IS SUBJECT TO
ALL TERMS AND PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ONE OR
MORE PROVISIONS OF THIS AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.


 


15.                                 ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR
WILL HAVE THE POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT
NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY RESTRICTED STOCK UNITS
HAVE VESTED).  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE
BY THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT,
THE COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR
WILL BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE
IN GOOD FAITH WITH RESPECT TO THE PLAN OR THIS AGREEMENT.


 


16.                                 ELECTRONIC DELIVERY.  THE COMPANY MAY, IN
ITS SOLE DISCRETION, DECIDE TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK
UNITS AWARDED UNDER THE PLAN OR FUTURE RESTRICTED STOCK UNITS THAT MAY BE
AWARDED UNDER THE PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO
PARTICIPATE IN THE PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO
RECEIVE SUCH DOCUMENTS BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE
PLAN THROUGH AN ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE
COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.


 


17.                                 CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.


 


18.                                 AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY
PROVISION IN THIS AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL
NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS
AGREEMENT.

 

--------------------------------------------------------------------------------


 


19.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. 
THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT EXECUTING THIS
AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER
THAN THOSE CONTAINED HEREIN.


 


20.                                 MODIFICATIONS TO THE AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS
COVERED.  THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING
THIS AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS
OTHER THAN THOSE CONTAINED HEREIN.  MODIFICATIONS TO THIS AGREEMENT OR THE PLAN
CAN BE MADE ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR
THIS AGREEMENT, THE COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT
DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF
PARTICIPANT, TO COMPLY WITH SECTION 409A OF THE CODE OR TO OTHERWISE AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A OF THE
CODE PRIOR TO THE ACTUAL PAYMENT OF SHARES PURSUANT TO THIS AWARD OF RESTRICTED
STOCK UNITS.


 


21.                                 AMENDMENT, SUSPENSION OR TERMINATION OF THE
PLAN.  BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR
SHE HAS RECEIVED A RIGHT TO PURCHASE STOCK UNDER THE PLAN, AND HAS RECEIVED,
READ AND UNDERSTOOD A DESCRIPTION OF THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT
THE PLAN IS DISCRETIONARY IN NATURE AND MAY BE MODIFIED, SUSPENDED OR TERMINATED
BY THE COMPANY AT ANY TIME.


 


22.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF OREGON, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.  FOR PURPOSES OF LITIGATING ANY DISPUTE THAT
ARISES UNDER THIS AWARD OF RESTRICTED STOCK UNITS OR THIS AGREEMENT, THE PARTIES
HEREBY SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE STATE OF OREGON, AND
AGREE THAT SUCH LITIGATION SHALL BE CONDUCTED IN THE COURTS OF LANE COUNTY,
OREGON, OR THE FEDERAL COURTS FOR THE UNITED STATES LOCATED IN OR AROUND LANE
COUNTY, OREGON, AND NO OTHER COURTS, WHERE THIS AWARD OF RESTRICTED STOCK UNITS
IS MADE AND/OR TO BE PERFORMED.


 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

MONACO COACH CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

   Chairman and Chief Executive Officer

 

 

 

 

 

 

ACCEPTED

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

PRINT NAME:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

--------------------------------------------------------------------------------